Per Curiam,
The lot which appellant purchased from appellee is situated at the corner of Lancaster avenue and Master street, in the city of Philadelphia, on which are a dwelling and licensed saloon. The presumption surely is that, when the purchaser made his bid for property of this kind, he was familiar with it or had seen it. This presumption is strengthened by his failure to aver in his bill that he had never seen and examined the premises, and becomes conclusive, in the face of the averment in the answer, which he does not attempt to deny, “ that he knew all about the property before bidding at the sale.” If he wanted *194the property, he was, therefore, bound to pay what he bid for it, even if the proper dimensions of the lot were not stated in the advertisement, and his prayer for a conveyance by the appellee, upon payment of abated purchase money, was properly denied. Decree affirmed and appeal dismissed with costs.